DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-3 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A filling unit (18) for a manufacturing machine (8) for the production of disposable cartridges (1) for electronic cigarettes; the filling unit (18) comprises: a cylindrical-shaped tank (24), … a base disc (28) … a cylindrical side wall (29), … a feeding duct (31), which has an outlet opening arranged inside the tank (24) … a plurality of groups (26) of seats (27),… to receive and hold a corresponding dose (5) of tobacco; a transfer device (33), … walls (38, 39) which are arranged inside the tank (24) in a fixed position, without rotating together with the tank (24), and which interfere with the tobacco (32) present inside the tank (24) so as to define preferential or forced passage paths for the tobacco (32); and at least one mixer device (41), which is … eccentric with respect to the rotation axis (25) and fixed such that the at least one mixer device does not rotate together with the tank (24).” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1.  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 2,928,438 (La Pier et al.), which discloses a filling machine. 
2.) U.S. Patent No. 4,177,941 (Leong), which discloses a metering device. 
3.) U.S. Patent No. 4,192,359 (Pippin), which discloses a container filling apparatus. 
4.) U.S. Patent No. 4,652,342 (Kuerston), which discloses an anti-bridging device. 
5.) U.S. Patent No. 5,320,146 (Stevie), which discloses a feeder apparatus. 
6.) U.S. Patent No. 5,791,127 (Rossi), which discloses a powder filling apparatus. 
7.) U.S. Patent No. 6,098,675 (Runft), which discloses a metering apparatus.  
8.) U.S. Patent No. 6,425,422 (Trebbi), which discloses a dosing machine. 
9.) U.S. Patent No. 7,665,932 (Scharger), which discloses a filling apparatus. 
10.) U.S. Patent Application Publication No. 2015/0158614 (Malick et al.), which discloses an apparatus for filling capsules. 
11.) U.S. Patent Application Publication No. 2016/0183595 (Grimandi et al.), which discloses a cartridge manufacturing apparatus. 
12.) U.S. Patent Application Publication No. 2018/0179042 (Garthaffner et al.), which discloses a cartridge filling apparatus. 
13.) U.S. Patent Application Publication No. 2019/0029922 (Tagliavini et al.), which discloses a capsule filler machine. 
14.) U.S. Patent Application Publication No. 2019/0124992 (Nakano et al.), which discloses a cartridge. 
15.) U.S. Patent Application Publication No. 2020/0156811 (Milandri et al.), which discloses a filling unit for cartridges. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753